        Case 1:18-cv-10225-MLW Document 535 Filed 07/07/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


LILIAN PAHOLA CALDERON JIMENEZ
and LUIS GORDILLO, et al.,

Individually and on behalf of all others
similarly situated,
                                                           No. 1:18-cv-10225-MLW
               Plaintiff-Petitioners,
                                                         NOTICE OF APPEARANCE
       v.

CHAD WOLF, et al.,

               Defendants-Respondents.




                                  NOTICE OF APPEARANCE

       Please enter my appearance as counsel for Petitioners in the above captioned matter.




                                            Respectfully submitted,

Dated: July 7, 2020                          /s/ Allyson Slater
                                            WILMER CUTLER PICKERING
                                            HALE AND DORR LLP
                                            Allyson Slater, Esq. (BBO # 704545)
                                            60 State Street
                                            Boston, MA 02109
                                            Telephone: (617) 526-6143
                                            Facsimile: (617) 526-5000
                                            E-mail: Allyson.Slater@wilmerhale.com

                                            Attorney for Petitioners
